"AT THE REGULAR SESSION OF THE 22ND LEGISLATURE, APPROPRIATIONS WERE MADE, THE TOTAL OF WHICH CLOSELY APPROACHED THE ESTIMATE OF REVENUES TO BE RECEIVED AS MADE BY THE STATE BOARD OF EQUALIZATION. THE CALL FOR THE EXTRAORDINARY SESSION OF THE LEGISLATURE TO CONVENE ON NOVEMBER 28, 1949, RECOMMENDS THE ENACTMENT OF LEGISLATION THAT WILL IN EFFECT TRANSFER AT LEAST TWO CENTS OF THE CIGARETTE TAX THAT FORMERLY WENT INTO THE GENERAL FUND FOR THE RETIREMENT OF THE 36 MILLION DOLLAR BUILDING BONDS. THE TRANSFER OF THOSE FUNDS FROM THE GENERAL FUND TO A SPECIAL FUND WILL, OF COURSE, CORRESPONDINGLY REDUCE REVENUES TO BE RECEIVED IN THE FUTURE IN THE GENERAL FUND." I DESIRE TO BE INFORMED WHETHER OR NOT IT IS REQUIRED THAT THE STATE BOARD OF EQUALIZATION REVISE ITS ESTIMATE OF REVENUES TO BE RECEIVED AND, IF A NEW ESTIMATE SHOULD BE MADE, WHEN THE SAME SHOULD BE DONE.  I SHOULD ALSO LIKE TO BE ADVISED WHETHER OR NOT A CHANGE IN THE ESTIMATE OF THE STATE BOARD OF EQUALIZATION WOULD IN ANY WISE AFFECT EXISTING APPROPRIATIONS MADE BY THE 22ND LEGISLATURE. IT WOULD LIKE TO BE ADVISED WHETHER NOR NOT THE TRANSFER, OR THE NEW OR REVISED ESTIMATE, L WOULD IN ANY WISE AFFECT THE VALIDITY OF THE CONTINUING APPROPRIATIONS TO PAY THE INTEREST ON AND RETIRE THE BUILDING BONDS AS THEY BECOME DUE.  SEE OPINION FOR LENGTHY STATEMENT (FUND TRANSFER) CITE: ARTICLE X, SECTION 23, ARTICLE X, SECTION 31 (FRED HANSEN)